UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio September 30, 2013 (Unaudited) Common Stocks99.6% Shares Value ($) Banks.9% Wells Fargo & Co. 120,000 Capital Goods2.8% Caterpillar 40,000 3,334,800 General Electric 134,800 3,220,372 United Technologies 89,000 9,595,980 Consumer Durables & Apparel1.9% Christian Dior 56,100 Consumer Services2.9% McDonald's 175,900 Diversified Financials5.4% BlackRock 31,000 8,389,220 Franklin Resources 183,000 9,250,650 JPMorgan Chase & Co. 267,300 13,816,737 Energy17.1% Chevron 195,900 23,801,850 ConocoPhillips 165,100 11,476,101 EOG Resources 20,000 3,385,600 Exxon Mobil 308,364 26,531,639 Imperial Oil 100,000 4,396,000 Occidental Petroleum 163,100 15,256,374 Phillips 66 92,550 5,351,241 Royal Dutch Shell, Cl. A, ADR 76,500 5,024,520 Total, ADR 74,400 a 4,309,248 Food & Staples Retailing2.0% Walgreen 124,300 6,687,340 Whole Foods Market 90,200 5,276,700 Food, Beverage & Tobacco21.0% Altria Group 373,100 12,815,985 Coca-Cola 801,200 30,349,456 Diageo, ADR 25,000 3,177,000 Kraft Foods Group 56,666 2,971,565 Mondelez International, Cl. A 170,000 5,341,400 The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 494,584,912 - - Equity Securities - Foreign Common Stocks+ 68,878,565 17,123,338 ++ - Mutual Funds 4,060,215 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio September 30, 2013 (Unaudited) Common Stocks98.8% Shares Value ($) Automobiles & Components1.4% Delphi Automotive 9,470 553,237 Johnson Controls 14,420 598,430 Banks3.3% Comerica 8,910 350,252 Fifth Third Bancorp 28,960 522,438 U.S. Bancorp 21,290 778,788 Wells Fargo & Co. 27,120 1,120,598 Capital Goods8.2% Cummins 10,730 1,425,695 Danaher 9,750 675,870 Eaton 19,190 1,321,040 Fluor 8,340 591,806 General Electric 59,090 1,411,660 Honeywell International 9,480 787,219 Precision Castparts 3,370 765,799 Commercial & Professional Services.4% Pitney Bowes 18,530 a Consumer Durables & Apparel2.7% Michael Kors Holdings 6,680 b 497,794 Newell Rubbermaid 6,450 177,375 NIKE, Cl. B 8,200 595,648 PVH 3,610 428,471 Under Armour, Cl. A 7,320 a,b 581,574 Consumer Services1.9% Carnival 11,344 370,268 Las Vegas Sands 8,260 548,629 Starbucks 9,040 695,809 Diversified Financials12.0% American Express 7,820 590,566 Ameriprise Financial 12,800 1,165,824 Bank of America 36,660 505,908 Berkshire Hathaway, Cl. B 5,560 b 631,116 Capital One Financial 7,540 518,300 Citigroup 28,370 1,376,229 Discover Financial Services 6,490 328,005 Goldman Sachs Group 4,330 685,049 IntercontinentalExchange 2,580 b 468,064 Invesco 13,360 426,184 JPMorgan Chase & Co. 36,316 1,877,174 Moody's 3,020 212,397 Morgan Stanley 15,710 423,385 T. Rowe Price Group 5,720 411,440 TD Ameritrade Holding 20,550 537,999 Energy7.4% Chevron 12,080 1,467,720 EOG Resources 4,010 678,813 National Oilwell Varco 5,190 405,391 Occidental Petroleum 21,280 1,990,531 Phillips 66 7,350 424,977 Schlumberger 14,419 1,274,063 Exchange-Traded Funds.3% iShares Russell 1000 Value Index Fund 2,800 Food & Staples Retailing2.6% Costco Wholesale 4,680 538,762 CVS Caremark 17,220 977,235 Whole Foods Market 11,560 676,260 Food, Beverage & Tobacco5.4% Coca-Cola Enterprises 32,540 1,308,433 Mondelez International, Cl. A 15,170 476,641 PepsiCo 21,470 1,706,865 Philip Morris International 12,490 1,081,509 Health Care Equipment & Services2.3% Baxter International 5,580 366,550 Cardinal Health 12,300 641,445 McKesson 7,550 968,665 Insurance2.1% American International Group 8,970 436,211 Hartford Financial Services Group 9,460 294,395 MetLife 17,910 840,875 Travelers 2,300 194,971 Materials3.8% Dow Chemical 8,330 319,872 Eastman Chemical 6,450 502,455 LyondellBasell Industries, Cl. A 4,390 321,480 Martin Marietta Materials 10,400 a 1,020,968 Praxair 6,660 800,599 Vulcan Materials 4,120 213,457 Media6.6% Comcast, Cl. A 19,300 871,395 Omnicom Group 7,320 464,381 Regal Entertainment Group, Cl. A 16,240 a 308,235 Time Warner 6,616 435,399 Twenty-First Century Fox 26,520 888,420 Viacom, Cl. B 19,210 1,605,572 Walt Disney 16,370 1,055,701 Pharmaceuticals, Biotech & Life Sciences9.3% AbbVie 7,240 323,845 Alexion Pharmaceuticals 4,520 b 525,043 Amgen 7,050 789,177 Biogen Idec 2,580 b 621,161 Bristol-Myers Squibb 13,700 634,036 Celgene 4,470 b 688,067 Eli Lilly & Co. 6,560 330,165 Gilead Sciences 14,570 b 915,579 Illumina 3,440 b 278,055 Johnson & Johnson 3,063 265,531 Merck & Co. 4,210 200,438 Perrigo 1,890 233,188 Pfizer 51,920 1,490,623 Regeneron Pharmaceuticals 1,120 b 350,414 Vertex Pharmaceuticals 3,200 b 242,624 Retailing3.7% Amazon.com 2,730 b 853,507 Dollar General 4,690 b 264,797 Home Depot 10,580 802,493 Kohl's 6,910 357,593 priceline.com 560 b 566,132 Urban Outfitters 8,660 b 318,428 Semiconductors & Semiconductor Equipment5.4% Analog Devices 11,220 527,901 Applied Materials 25,230 442,534 Avago Technologies 16,690 719,673 Texas Instruments 45,680 1,839,534 Xilinx 21,560 1,010,302 Software & Services10.5% Accenture, Cl. A 3,670 270,259 Adobe Systems 12,480 b 648,211 Cognizant Technology Solutions, Cl. A 6,920 b 568,270 Facebook, Cl. A 16,570 b 832,477 Google, Cl. A 1,680 b 1,471,529 International Business Machines 5,490 1,016,638 Intuit 9,010 597,453 LinkedIn, Cl. A 2,240 b 551,174 MasterCard, Cl. A 1,530 1,029,353 Oracle 28,510 945,677 Paychex 8,750 a 355,600 salesforce.com 12,450 b 646,280 Technology Hardware & Equipment5.0% Cisco Systems 59,210 1,386,698 EMC 37,440 956,966 Juniper Networks 25,290 b 502,259 QUALCOMM 20,720 1,395,699 Telecommunication Services.8% Windstream Holdings 83,840 a Transportation2.4% Delta Air Lines 13,330 314,455 FedEx 7,620 869,518 Union Pacific 5,490 852,817 Utilities1.3% NextEra Energy 3,570 286,171 NRG Energy 14,130 386,173 NRG Yield, Cl. A 13,693 414,761 Total Common Stocks (cost $67,070,699) Preferred Stocks.4% Automobiles & Components General Motors, Ser. B, Conv., Cum. $2.38 (cost $280,709) 6,130 Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $299,037) 299,037 c Investment of Cash Collateral for Securities Loaned2.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,856,548) 1,856,548 c Total Investments (cost $69,506,993) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange Traded Funds a Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $2,110,923 and the value of the collateral held by the fund was $2,180,665, consisting of cash collateral of $1,856,548 and U.S. Government and Agency securities valued at $324,117. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciated on investments was $16,608,717 of which $17,382,360 related to appreciated investment securities and $773,643 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 12.0 Software & Services 10.5 Pharmaceuticals, Biotech & Life Sciences 9.3 Capital Goods 8.2 Energy 7.4 Media 6.6 Food, Beverage & Tobacco 5.4 Semiconductors & Semiconductor Equipment 5.4 Technology Hardware & Equipment 5.0 Materials 3.8 Retailing 3.7 Banks 3.3 Consumer Durables & Apparel 2.7 Food & Staples Retailing 2.6 Money Market Investments 2.6 Transportation 2.4 Health Care Equipment & Services 2.3 Insurance 2.1 Consumer Services 1.9 Automobiles & Components 1.8 Utilities 1.3 Telecommunication Services .8 Commercial & Professional Services .4 Exchange-Traded Funds .3 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 82,193,878 - - Equity Securities - Foreign Common Stocks+ 1,217,467 - - Exchange-Traded Funds 241,360 - - Mutual Funds 2,155,585 - - Preferred Stocks+ 307,420 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio September 30, 2013 (Unaudited) Common Stocks99.6% Shares Value ($) Australia.7% Dexus Property Group 336,806 Belgium1.7% Anheuser-Busch InBev 7,190 Brazil1.2% CCR 37,740 295,443 International Meal Company Holdings 24,368 a 219,898 China1.9% Mindray Medical International, ADR 10,186 396,134 Sun Art Retail Group 298,000 426,410 France7.3% Air Liquide 5,446 758,708 L'Oreal 2,384 409,582 Sanofi 7,952 806,401 Total 19,854 1,153,941 Germany8.8% Bayer 5,713 673,644 Brenntag 3,206 533,925 Deutsche Bank 14,467 664,262 Fresenius Medical Care & Co. 6,636 431,655 Gerry Weber International 11,144 459,635 LEG Immobilien 7,782 a 448,275 SAP 6,993 516,867 Hong Kong5.1% AIA Group 153,600 723,105 Belle International Holdings 281,000 407,543 Jardine Matheson Holdings 10,000 549,080 Man Wah Holdings 311,600 488,640 Japan29.5% Don Quijote 18,100 1,136,178 FANUC 3,000 496,098 Japan Airlines 7,768 470,814 Japan Tobacco 25,600 924,365 Lawson 5,100 400,305 LIFENET INSURANCE 29,500 a 195,568 LIXIL Group 25,800 533,031 M3 182 505,181 Makita 8,800 512,011 Mitsubishi UFJ Financial Group 117,900 756,311 NGK Spark Plug 25,000 555,416 Nissan Motor 58,600 589,998 Nomura Holdings 84,800 662,176 Sawai Pharmaceutical 6,800 478,133 Softbank 15,600 1,084,159 Sugi Holdings 12,700 545,147 Suntory Beverage & Food 16,100 a 543,295 TOPCON 39,300 612,901 Toyota Motor 24,700 1,584,039 Mexico.8% Grupo Financiero Santander Mexico, Cl. B, ADR 24,102 Netherlands1.5% Wolters Kluwer 25,176 Norway1.1% DNB 32,094 Philippines2.4% Energy Development 3,280,300 409,086 LT Group 559,500 231,530 Philippine Long Distance Telephone 5,710 389,439 Sweden.9% TeliaSonera 52,297 Switzerland11.6% Actelion 4,787 a 339,889 Nestle 15,837 1,109,257 Novartis 13,171 1,012,399 Roche Holding 3,966 1,069,859 Syngenta 1,887 770,939 Zurich Insurance Group 2,416 a 622,229 Thailand1.1% Bangkok Bank 74,500 United Kingdom24.0% Aberdeen Asset Management 74,790 458,631 Associated British Foods 13,253 402,932 Barclays 86,492 372,128 British American Tobacco 13,687 726,242 Centrica 101,915 610,496 GlaxoSmithKline 33,174 833,764 Imagination Technologies Group 43,641 a 230,598 Old Mutual 174,555 530,171 Ophir Energy 44,163 a 238,737 Prudential 49,077 914,927 Rio Tinto 12,506 612,473 Royal Bank of Scotland Group 61,864 a 359,641 Royal Dutch Shell, Cl. B 31,668 1,094,534 SSE 29,683 708,955 Standard Chartered 25,706 616,554 Vodafone Group 238,736 841,842 Wolseley 12,947 670,332 Total Common Stocks (cost $34,851,706) Number of Rights.1% Rights Value ($) United Kingdom Barclays (cost $30,136) 21,623 a Other Investment.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $50,000) 50,000 b Total Investments (cost $34,931,842) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $7,642,729 of which $8,305,043 related to apprecia and $662,314 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal incom substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 22.6 Financial 21.0 Health Care 14.0 Consumer Services 10.2 Basic Materials 7.9 Telecommunications 6.4 Industrial 6.0 Oil & Gas 5.8 Utilities 4.1 Technology 1.7 Money Market Investment .1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Indonesian Rupiah, Expiring 11/14/2013 a 2,008,735,000 173,850 172,024 (1,826 ) Japanese Yen, Expiring: 10/16/2013 a 138,758,000 1,427,886 1,411,788 (16,098 ) 10/16/2013 b 75,903,000 783,757 772,272 (11,485 ) 11/14/2013 c 98,142,000 1,012,314 998,708 (13,606 ) Norwegian Krone, Expiring 10/16/2013 a 4,439,461 775,546 737,817 (37,729 ) Swedish Krona, Expiring 11/14/2013 a 6,449,803 1,006,028 1,002,504 (3,524 ) Sales: Proceeds ($) British Pound, Expiring: 10/1/2013 c 15,328 24,642 24,814 (172 ) 10/2/2013 c 6,159 9,952 9,971 (19 ) Indonesian Rupiah, Expiring 11/14/2013 a 2,008,735,000 188,543 172,025 16,518 Japanese Yen, Expiring: 10/2/2013 c 386,547 3,924 3,933 (9 ) 10/16/2013 a 75,903,000 775,546 772,272 3,274 10/16/2013 c 138,758,000 1,408,670 1,411,788 (3,118 ) 11/14/2013 a 98,142,000 1,006,029 998,709 7,320 Norwegian Krone, Expiring 10/16/2013 b 4,495,585 783,758 747,145 36,613 Philippine Peso, Expiring 11/14/2013 d 26,010,000 596,560 597,509 (949 ) Swedish Krona, Expiring 11/14/2013 c 6,666,418 1,012,314 1,036,173 (23,859 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a UBS b Barclays Bank c Royal Bank of Scotland d JP Morgan Chase Bank The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 729,224 41,767,080 ++ - Mutual Funds 50,000 - - Rights+ - 28,267 ++ - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 63,725 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (112,394 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended September 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio September 30, 2013 (Unaudited) Common Stocks98.5% Shares Value ($) Australia2.9% Australia & New Zealand Banking Group 19,781 568,445 Metcash 132,770 396,927 Primary Health Care 5,203 23,402 QBE Insurance Group 67,503 924,069 Belgium.3% Delhaize Group 3,740 Brazil1.7% Banco Santander Brasil, ADS 85,310 592,905 Petroleo Brasileiro, ADR 35,010 542,305 China2.0% Beijing Capital International Airport, Cl. H 548,000 358,588 CNOOC 182,000 367,824 FIH Mobile 566,000 a 351,374 Guangzhou Automobile Group, Cl. H 240,272 260,276 Denmark.8% Carlsberg, Cl. B 5,360 France12.7% Alstom 18,600 662,773 BNP Paribas 9,090 615,263 Bouygues 10,350 377,853 Carrefour 32,743 1,122,207 Cie de St-Gobain 13,822 684,782 Danone 4,880 367,434 Electricite de France 13,758 435,286 GDF Suez 34,478 866,594 Orange 42,350 531,227 Sanofi 10,557 1,070,571 Total 28,030 1,629,141 Germany8.8% Aixtron 38,130 a 644,594 Celesio 27,810 626,112 Daimler 10,754 838,230 Deutsche Bank 23,730 1,089,578 Deutsche Telekom 42,650 618,625 E.ON 14,070 250,262 Muenchener Rueckversicherungs 2,520 492,926 Siemens 10,270 1,238,142 Hong Kong3.4% BOC Hong Kong Holdings 140,000 450,038 COSCO Pacific 301,507 460,675 Esprit Holdings 403,785 644,935 Pacific Basin Shipping 287,000 195,300 Yue Yuen Industrial Holdings 167,000 466,431 India1.2% Reliance Industries, GDR 19,330 b 508,186 State Bank of India, GDR 5,430 282,606 Israel1.5% Teva Pharmaceutical Industries, ADR 25,480 Italy2.6% Assicurazioni Generali 20,380 407,109 Eni 14,345 330,732 Finmeccanica 63,556 a 380,574 Saras 478,770 a 599,821 Japan20.9% Ajinomoto 27,000 355,508 East Japan Railway 5,400 465,471 Fujitsu 86,000 321,731 INPEX 55,600 657,248 Kao 16,900 528,060 Matsumotokiyoshi Holdings 9,900 320,704 Mitsubishi UFJ Financial Group 243,400 1,561,374 Nippon Express 138,000 693,657 Nippon Shokubai 54,000 626,987 Nippon Telegraph & Telephone 8,600 446,380 Nomura Holdings 23,900 186,627 Nomura Real Estate Holdings 16,900 416,238 Ricoh 57,700 668,047 Shimamura 4,900 488,131 Shin-Etsu Chemical 4,760 292,228 Sumitomo Electric Industries 39,700 576,290 Sumitomo Mitsui Financial Group 15,600 757,348 Sumitomo Mitsui Trust Holdings 76,240 378,629 Taiyo Nippon Sanso 105,000 706,408 Tokyo Electron 15,000 806,884 Toyota Motor 26,300 1,686,649 Yamada Denki 161,100 476,432 Yamaha Motor 25,200 370,408 Netherlands2.2% Aegon 52,232 386,760 Koninklijke Philips 28,550 920,754 Royal Dutch Shell, Cl. A 4,327 142,742 Norway1.2% Norsk Hydro 82,486 342,074 Orkla 58,130 423,478 Russia.4% Gazprom, ADR 33,620 Singapore1.5% DBS Group Holdings 36,217 474,336 United Overseas Bank 30,000 494,684 South Africa.2% Murray & Roberts Holdings 48,497 a South Korea3.3% Hyundai Mobis 833 221,805 KB Financial Group 4,040 141,103 KB Financial Group, ADR 14,159 495,848 Korea Electric Power 13,760 a 385,149 Korea Electric Power, ADR 14,710 206,528 Samsung Electronics 278 351,977 Samsung Fire & Marine Insurance 1,563 358,844 Spain.5% Banco Bilbao Vizcaya Argentaria 30,800 Sweden2.2% Ericsson, Cl. B 81,740 1,088,714 Svenska Cellulosa, Cl. B 15,450 389,849 Switzerland8.6% Adecco 6,910 a 493,535 Clariant 26,710 a 451,293 Credit Suisse Group 19,490 a 597,237 Novartis 27,559 2,118,344 Roche Holding 4,880 1,316,418 UBS 32,474 a 664,357 Taiwan1.1% Advanced Semiconductor Engineering 301,000 290,792 Hon Hai Precision Industry 158,730 407,039 United Kingdom18.5% Anglo American 26,622 654,661 AZ Electronic Materials 55,180 263,797 Barclays 130,289 560,563 BHP Billiton 22,370 658,883 BP 144,311 1,012,473 CRH 24,470 585,824 Direct Line Insurance Group 96,439 332,866 eSure Group 131,730 521,012 Home Retail Group 181,575 494,715 HSBC Holdings 172,993 1,874,772 Resolution 73,732 379,458 Royal Dutch Shell, Cl. A 49,354 1,630,244 Serco Group 47,320 418,487 Shire 13,260 530,938 Standard Chartered 17,390 417,096 Tesco 88,938 517,040 Unilever 15,943 615,749 Vodafone Group 202,163 712,876 Total Common Stocks (cost $69,484,250) Preferred Stocks.4% Germany Volkswagen (cost $239,506) 1,020 Rights.1% Spain Banco Bilbao Vizcaya Argentaria 30,800 a 4,208 Barclays 27,612 a 36,096 Total Rights (cost $44,597) Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $645,000) 645,000 c Total Investments (cost $70,413,353) % Cash and Receivables (Net) .0 % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2013, this security was amounted to $508,186 or .8% of net assets. c Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized depreciation on investments was $4,555,383 of which $5,263,336 related to appreciated investment securities and $9,818,719 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.5 Industrial 12.2 Energy 11.7 Health Care 10.1 Consumer Discretionary 9.4 Consumer Staples 8.8 Information Technology 7.5 Materials 7.0 Telecommunication Services 3.5 Utilities 3.3 Money Market Investment 1.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring: 10/1/2013 a 72,888 117,481 117,999 518 10/2/2013 b 51,083 82,469 82,699 230 Euro, Expiring 10/1/2013 c 89,008 120,486 120,414 (72 ) Japanese Yen, Expiring 10/1/2013 d 3,859,806 39,248 39,267 19 Swiss Franc, Expiring: 10/1/2013 d 41,505 45,970 45,895 (75 ) 10/2/2013 e 10,178 11,248 11,254 6 Sales: Proceeds ($) Euro, Expiring 10/1/2013 a 43,880 59,514 59,363 151 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Morgan Stanley Capital Services c JP Morgan Chase Bank d Goldman Sachs International e Credit Suisse The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 3,604,599 61,327,640 ++ - Mutual Funds 645,000 - - Preferred Stocks+ - 240,427 ++ - Rights+ - 40,304 ++ - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 924 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (147 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended September 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio September 30, 2013 (Unaudited) Negotiable Bank Certificates of Deposit3.0% Principal Amount ($) Value ($) Mizuho Corporate Bank (Yankee) 0.22%, 10/15/13 (cost $5,000,000) 5,000,000 Commercial Paper36.5% Automatic Data Processing Inc. 0.05%, 10/2/13 5,000,000 a 4,999,993 Barclays U.S. Funding 0.08%, 10/24/13 5,000,000 4,999,745 BNP Paribas Finance Inc. 0.01%, 10/1/13 5,000,000 5,000,000 Coca Cola Company 0.19%, 10/21/13 5,000,000 a 4,999,472 Credit Agricole NA 0.03%, 10/1/13 5,000,000 5,000,000 General Electric Capital Corp. 0.22%, 12/9/13 5,000,000 4,997,892 National Australia Funding (DE) Inc. 0.21%, 10/16/13 5,000,000 a,b 5,000,000 RBS Holdings USA Inc. 0.11%, 10/1/13 5,000,000 5,000,000 Societe Generale N.A. Inc. 0.01%, 10/1/13 5,000,000 5,000,000 Toronto-Dominion Holdings USA Inc. 0.22%, 2/18/14 5,000,000 a 4,995,722 Toyota Motor Credit Corp. 0.22%, 3/11/14 5,000,000 4,995,081 UBS Finance (Delaware) Inc. 0.05%, 10/1/13 5,000,000 5,000,000 Total Commercial Papers (cost $59,987,905) Asset-Backed Commercial Paper24.3% Alpine Securitization Corp. 0.18%, 10/24/13 5,000,000 a 4,999,425 Collateralized Commercial Paper Program Co., LLC 0.30%, 11/4/13 5,000,000 4,998,583 Fairway Finance Corporation 0.19%, 1/22/14 5,000,000 a 4,997,018 FCAR Owner Trust, Ser. II 0.21%, 12/6/13 5,000,000 4,998,075 Metlife Short Term Funding LLC 0.16%, 10/1/13 5,000,000 a 5,000,000 Northern Pines Funding LLC 0.21%, 12/3/13 5,000,000 a 4,998,163 Regency Markets No. 1 LLC 0.15%, 10/21/13 5,000,000 a 4,999,583 Victory Receivables Corp. 0.18%, 10/22/13 5,000,000 a 4,999,475 Total Asset-Backed Commercial Paper (cost $39,990,322) Time Deposits6.1% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.04%, 10/1/13 5,000,000 5,000,000 U.S. Bank NA (Grand Cayman) 0.10%, 10/1/13 5,000,000 5,000,000 Total Time Deposits (cost $10,000,000) U.S. Treasury Bill5.5% 0.03%, 10/3/13 (cost $8,999,985) 9,000,000 U.S. Treasury Note3.0% 0.16%, 12/15/13 (cost $5,006,091) 5,000,000 Repurchase Agreement21.3% ABN AMRO Bank N.V. 0.05%, dated 9/30/13, due 10/1/13 in the amount of $35,000,049 (fully collateralized by$33,206,100 U.S.Treasury Notes, 2.75%, due 5/31/17, value $35,700,033) (cost $35,000,000) 35,000,000 Total Investments (cost $163,984,303) % Cash and Receivables (Net) .3 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2013, these securities amounted to $49,988,851 or 30.4% of net assets. b Variable rate securityinterest rate subject to periodic change. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 163,984,303 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio September 30, 2013 (Unaudited) Common Stocks99.9% Shares Value ($) Automobiles & Components5.2% American Axle & Manufacturing Holdings 147,220 a 2,903,178 Dana Holding 168,450 3,847,398 Tenneco 49,180 a 2,483,590 Tower International 42,240 a 844,378 Banks17.3% Columbia Banking System 50,860 1,256,242 CVB Financial 146,050 1,974,596 EverBank Financial 318,270 4,767,685 First Financial Holdings 68,730 3,791,147 First Niagara Financial Group 289,640 3,003,567 Nationstar Mortgage Holdings 82,570 a,b 4,642,911 Old National Bancorp 97,600 1,385,920 Radian Group 139,420 b 1,942,121 Sandy Spring Bancorp 47,620 1,107,641 SVB Financial Group 63,840 a 5,513,861 UMB Financial 75,360 4,095,062 Capital Goods7.7% Brady, Cl. A 129,860 3,960,730 L.B. Foster, Cl. A 18,210 832,925 Rush Enterprises, Cl. A 59,700 a 1,582,647 Trinity Industries 22,070 1,000,874 Watts Water Technologies, Cl. A 77,860 4,388,968 WESCO International 28,640 a 2,191,819 Woodward 23,990 979,512 Commercial & Professional Services7.0% Herman Miller 160,880 4,694,478 Knoll 36,370 616,108 Steelcase, Cl. A 384,170 6,384,905 TrueBlue 76,920 a 1,846,849 Consumer Durables & Apparel2.6% Jones Group 323,040 4,848,830 Tumi Holdings 4,740 a 95,511 Diversified Financials4.1% E*TRADE Financial 73,470 a 1,212,255 Greenhill & Co. 49,010 2,444,619 Nelnet, Cl. A 51,930 1,996,709 Portfolio Recovery Associates 38,090 a 2,283,115 Energy2.0% Magnum Hunter Resources 277,730 a 1,713,594 Superior Energy Services 87,100 a 2,180,984 Exchange-Traded Funds.4% iShares Russell 2000 ETF 6,860 Health Care Equipment & Services4.9% Align Technology 61,530 a 2,960,824 Hanger 128,800 a 4,348,288 Merit Medical Systems 180,500 a 2,189,465 Insurance.9% Brown & Brown 56,490 Materials4.2% Allied Nevada Gold 400,720 a,b 1,675,010 Chemtura 160,750 a 3,695,643 OMNOVA Solutions 320,610 a 2,741,215 Media.4% AMC Networks, Cl. A 6,300 a 431,424 Lamar Advertising, Cl. A 8,600 a 404,458 Pharmaceuticals, Biotech & Life Sciences6.4% Cubist Pharmaceuticals 17,160 a 1,090,518 Emergent BioSolutions 265,099 a 5,050,136 Questcor Pharmaceuticals 49,570 2,875,060 Salix Pharmaceuticals 50,690 a 3,390,147 Retailing4.0% Office Depot 521,990 a 2,521,212 OfficeMax 200,360 2,562,604 Williams-Sonoma 49,090 2,758,858 Semiconductors & Semiconductor Equipment5.5% Applied Micro Circuits 417,440 a 5,384,976 Lattice Semiconductor 336,020 a 1,498,649 Microsemi 133,320 a 3,233,010 Xilinx 13,090 613,397 Software & Services11.5% Cardtronics 48,520 a 1,800,092 CoreLogic 70,360 a 1,903,238 CSG Systems International 154,020 3,858,201 DealerTrack Technologies 137,810 a 5,903,780 Ellie Mae 30,080 a 962,861 Heartland Payment Systems 123,420 b 4,902,242 WEX 32,290 a 2,833,447 Technology Hardware & Equipment12.7% Arrow Electronics 71,990 a 3,493,675 Belden 31,690 2,029,745 Ciena 293,020 a 7,319,640 JDS Uniphase 284,990 a 4,192,203 Plexus 26,570 a 988,404 ScanSource 77,680 a 2,687,728 Vishay Intertechnology 298,270 a 3,844,700 Transportation3.1% Con-way 23,450 1,010,461 Landstar System 88,780 4,969,904 Total Common Stocks (cost $158,358,974) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $405,739) 405,739 c Investment of Cash Collateral for Securities Loaned5.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,284,933) 11,284,933 c Total Investments (cost $170,049,646) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $11,021,853 and the value of the collateral held by the fund was $11,284,933. c Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $35,125,644 of which $37,150,912 related to appreciated investment securities and $2,025,268 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 17.3 Technology Hardware & Equipment 12.7 Software & Services 11.5 Capital Goods 7.7 Commercial & Professional Services 7.0 Pharmaceuticals, Biotech & Life Sciences 6.4 Money Market Investments 6.0 Semiconductors & Semiconductor Equipment 5.5 Automobiles & Components 5.2 Health Care Equipment & Services 4.9 Materials 4.2 Diversified Financials 4.1 Retailing 4.0 Transportation 3.1 Consumer Durables & Apparel 2.6 Energy 2.0 Insurance .9 Exchange-Traded Funds .4 Media .4 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 192,753,273 - - Exchange-Traded Funds 731,345 - - Mutual Funds 11,690,672 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio September 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes124.6% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables6.7% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 305,000 297,429 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 155,000 154,152 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. C 2.67 1/8/18 175,000 180,534 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 245,000 245,521 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 490,000 525,268 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 160,000 156,518 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 110,000 111,323 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 265,000 271,955 Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A3 5.95 6/25/37 118,998 b 120,563 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 30,386 30,424 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 210,000 205,455 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 285,000 281,985 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 510,000 498,883 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 440,000 443,045 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 245,000 249,998 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 475,000 484,269 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 305,000 311,398 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 105,000 107,400 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 200,000 208,189 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 235,000 247,141 Asset-Backed Ctfs./Home Equity Loans.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 12/25/33 184,785 b Commercial Mortgage Pass-Through Ctfs.4.7% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW12, Cl. AAB 5.83 9/11/38 163,284 b 164,850 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.88 12/10/49 200,000 b 226,525 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 130,000 b,c 129,037 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 225,000 c 218,872 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. B 1.73 3/6/20 1,065,000 b,c 1,066,863 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. E 2.48 3/6/20 395,000 b,c 396,386 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. K 4.80 3/6/20 225,000 b,c 226,171 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2011-C3, Cl. A4 4.72 2/15/46 485,000 c 529,043 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 338,585 341,835 JP Morgan Chase Commerical Mortgage Securities, Ser. 2012-LC9, Cl. A3 2.48 12/15/47 155,000 151,488 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 145,000 147,990 Consumer Discretionary2.8% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 115,000 119,312 Comcast, Gtd. Notes 6.30 11/15/17 85,000 100,240 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 205,000 c 230,781 CVS Pass-Through Trust, Pass Thru Certificates Notes 6.04 12/10/28 273,683 302,383 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 501,467 c 635,702 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 170,000 193,046 News America, Unscd. Notes 4.00 10/1/23 90,000 c 90,278 Staples, Sr. Unscd. Notes 2.75 1/12/18 190,000 191,315 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 180,000 166,097 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 160,000 160,528 Consumer Staples1.6% ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 100,000 91,109 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 215,000 197,866 Mondelez International, Sr. Unscd. Notes 6.13 2/1/18 135,000 156,243 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 240,000 c 246,818 Reynolds American, Gtd. Notes 4.85 9/15/23 495,000 515,124 Energy4.8% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 165,000 191,979 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 385,000 401,363 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 395,000 402,197 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 270,000 241,998 Gazprom OAO Via Gaz Capital, Sr. Unscd. Notes 4.95 7/19/22 420,000 c 406,875 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 3/1/43 210,000 190,608 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 170,000 201,578 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 235,000 c 248,513 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 315,000 334,256 Petrobras Global Finance, Gtd. Notes 4.38 5/20/23 335,000 309,803 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 250,000 252,396 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 80,000 81,410 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 70,000 72,277 Unit, Gtd. Notes 6.63 5/15/21 170,000 175,100 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 125,000 115,948 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 65,000 68,762 Financial13.0% Ally Financial, Gtd. Notes 4.63 6/26/15 440,000 455,387 AON, Gtd. Notes 3.50 9/30/15 240,000 251,707 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 40,000 44,880 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 655,000 682,315 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 140,000 147,295 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 210,000 221,812 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 210,000 235,251 Citigroup, Sub. Notes 5.50 9/13/25 435,000 448,355 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 135,000 150,644 DDR, Sr. Unscd. Notes 4.75 4/15/18 340,000 367,368 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 589,000 621,784 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 98,000 c 104,847 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 120,000 c 139,412 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 720,000 790,597 Genworth Holdings, Gtd. Notes 7.20 2/15/21 85,000 98,089 Genworth Holdings, Gtd. Notes 7.70 6/15/20 110,000 130,035 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 245,000 264,819 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 160,000 177,679 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 280,000 250,673 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 335,000 341,476 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 225,000 239,688 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 250,000 251,406 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 330,000 342,406 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 105,000 c 113,692 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 320,000 353,531 Morgan Stanley, Sr. Unscd. Notes 2.88 1/24/14 250,000 251,691 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 240,000 262,904 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 360,000 c 333,197 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 240,000 b 236,400 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 70,556 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 133,797 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 270,000 275,926 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 445,000 b 512,973 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 500,000 c 507,240 WEA Finance, Gtd. Notes 7.13 4/15/18 190,000 c 226,409 Foreign/Governmental4.4% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 200,000 c 201,100 Brazil Notas do Tesouro Nacional, Sr. Notes, Ser. F BRL 10.00 1/1/17 1,900,000 851,211 Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 275,000 288,662 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 385,000 c 381,369 Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 200,000 197,500 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 335,000 335,470 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 230,000 247,250 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 305,000 325,880 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 110,000 136,619 Russian Federation, Sr. Unscd. Bonds 3.50 1/16/19 400,000 c 404,000 Health Care.7% Biomet, Gtd. Notes 6.50 8/1/20 70,000 72,625 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 175,000 c 179,266 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 310,000 312,259 Industrial.6% CSX, Sr. Unscd. Notes 4.10 3/15/44 245,000 208,429 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 244,972 West, Gtd. Notes 7.88 1/15/19 10,000 10,825 Information Technology.1% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 85,000 Materials2.5% ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 190,000 b 195,937 Freeport-McMoRan Copper & Gold, Gtd. Notes 5.45 3/15/43 220,000 c 197,870 Holcim US Finance, Gtd. Notes 5.15 9/12/23 200,000 c 208,355 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 180,000 c 193,950 LYB International Finance, Gtd. Notes 4.00 7/15/23 295,000 293,045 Teck Resources, Gtd. Notes 5.40 2/1/43 260,000 d 228,014 Teck Resources, Gtd. Notes 6.25 7/15/41 185,000 179,831 Vale Overseas, Gtd. Notes 4.38 1/11/22 235,000 227,584 Vale, Sr. Unscd. Notes 5.63 9/11/42 220,000 192,996 Municipal Bonds1.8% California, GO (Build America Bonds) 7.30 10/1/39 340,000 428,220 Illinois, GO (Pension Funding Series) 5.10 6/1/33 355,000 315,109 New York City, GO (Build America Bonds) 5.99 12/1/36 200,000 224,792 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/42 80,000 55,308 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.75 7/1/37 190,000 140,368 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/29 80,000 58,308 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 210,000 146,118 Residential Mortgage Pass-Through Ctfs..2% Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.45 7/25/35 145,187 b Telecommunications2.9% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 170,000 218,088 Digicel, Sr. Unscd. Notes 6.00 4/15/21 200,000 c 188,500 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 180,000 193,500 Rogers Communications Gtd. Bonds 4.10 10/1/23 185,000 185,951 SBA Tower Trust, Mortgage Bonds 3.60 4/15/43 425,000 c 424,731 Telecom Italia Capital, Gtd. Notes 7.20 7/18/36 425,000 397,020 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 150,000 159,960 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 410,000 464,485 U.S. Government Agencies/Mortgage-Backed29.0% Federal Home Loan Mortgage Corp.: 4.00% 2,135,000 e,f 2,232,076 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 2586, Cl. WE, 4.00%, 12/15/32 16,953 e 17,038 5.50%, 5/1/40 37,492 e 40,749 Federal National Mortgage Association: 2.50% 795,000 e,f 799,969 3.00% 2,890,000 e,f 2,873,744 3.50% 4,500,000 e,f 4,582,266 4.00% 2,365,000 e,f 2,481,402 4.50% 2,950,000 e,f 3,151,430 5.00% 2,515,000 e,f 2,727,597 5.00%, 3/1/21 - 11/1/21 332,780 e 355,634 5.50%, 2/1/34 - 7/1/40 415,584 e 455,353 6.00%, 2/1/39 - 5/1/39 211,081 e 231,723 7.00%, 6/1/29 - 9/1/29 22,763 e 24,506 Government National Mortgage Association I; 5.50%, 4/15/33 605,191 662,810 Government National Mortgage Association II: 4.50% 1,555,000 f 1,676,484 7.00%, 9/20/28 - 7/20/29 7,172 8,392 U.S. Government Securities45.5% U.S. Treasury Bonds: 3.88%, 8/15/40 1,605,000 d 1,672,837 6.13%, 11/15/27 155,000 209,286 U.S. Treasury Notes: 0.13%, 7/31/14 7,585,000 d 7,587,222 0.25%, 10/31/13 14,500,000 d 14,502,262 1.38%, 7/31/18 950,000 d 951,744 2.13%, 5/31/15 4,775,000 d 4,923,192 2.38%, 7/31/17 4,930,000 5,184,975 Utilities3.1% Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 454,069 Electricite de France, Sub. Notes 5.25 1/29/49 400,000 b,c 379,043 Enel Finance International, Gtd. Notes 6.80 9/15/37 310,000 c 310,146 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 185,000 191,126 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 335,650 Nisource Finance, Gtd. Notes 4.45 12/1/21 245,000 253,383 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 335,248 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 163,585 Total Bonds and Notes (cost $94,537,847) Face Amount Covered by Options Purchased.4% Contracts ($) Value ($) Put Options 3-Month USD LIBOR-BBA, December 2013 @ $3.15 1,910,000 g 12,398 3-Month USD LIBOR-BBA, March 2023 @ $4.50 4,260,000 g 330,202 Total Options Purchased (cost $339,066) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 1/2/14 (cost $59,992) 60,000 h Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,006,100) 1,006,100 i Investment of Cash Collateral for Securities Loaned.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $78,922) 78,922 i Total Investments (cost $96,021,927) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBABritish Bankers Association GOGeneral Obligation LIBORLondon Interbank Offered Rate REITReal Estate Investment Trust REMIC Real Estate Mortgage Investment Conduit USDU.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2013, these securities were valued at $8,918,466 or 11.6% of net assets. d Security, or portion thereof, on loan. At September 30, 2013 the value of the fund’s securities on loan was $13,609,521 and the value of the collateral held by the fund was $13,915,294, consisting of cash collateral of $78,922 and U.S. Government & Agency securities valued at $13,836,372. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Non-income producing security. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $1,357,478 of which $2,013,989 related to appreciated investment securities and $656,511 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies/Mortgage-Backed 74.5 Corporate Bonds 32.1 Asset-Backed 6.9 Commercial Mortgage-Backed 4.7 Foreign/Governmental 4.4 Municipal Bonds 1.8 Short-Term/Money Market Investments 1.5 Options Purchased .4 Residential Mortgage-Backed .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 9/30/2013 ($) Financial Futures Long U.S. Treasury 10 Year Notes 1 126,391 December 2013 STATEMENT OF OPTIONS WRITTEN September 30, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 3-Month USD LIBOR-BBA, December 2013 @ $3.45 3,820,000 a (8,195 ) 3-Month USD LIBOR-BBA, March 2015 @ $3.75 4,260,000 a (217,985 ) (premiums received $166,858) ) BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-US Dollar a Non-income producing security. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Norwegian Krone, Expiring 10/30/2013 a 9,195,000 1,530,262 1,527,261 (3,001 ) Sales: Proceeds ($) Brazilian Real, Expiring 11/4/2013 b 1,850,000 827,232 827,383 (151 ) Euro, Expiring 10/30/2013 a 1,145,000 1,548,235 1,549,139 (904 ) ) Counterparties: a JPMorgan Chase Bank b Morgan Stanley Capital Services The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 5,320,420 - Commercial Mortgage-Backed - 3,599,060 - Corporate Bonds+ - 24,811,300 - Foreign Government - 3,369,061 - Municipal Bonds - 1,368,223 - Mutual Funds 1,085,022 - - Residential Mortgage-Backed - 130,351 - U.S. Government Agencies/Mortgage-Backed - 22,321,173 - U.S. Treasury - 35,091,517 - Other Financial Instruments: Financial Futures++ 1,781 - - Options Purchased - 342,600 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (4,056 ) - ) Options Written - (226,180 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended September 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 By: /s/ James Windels James Windels Treasurer Date: November 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
